THIS CONVERTIBLE PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (“STATE
ACTS”), AND SHALL NOT BE SOLD, HYPOTHECATED, OR TRANSFERRED, EXCEPT OR UNLESS
SUCH TRANSFER IS MADE IN COMPLIANCE WITH THE ACT AND THE STATE ACTS.

XLNT VETERINARY CARE, INC.

CONVERTIBLE PROMISSORY NOTE

 

 

Interest Rate: 8%

Los Gatos, California
August 31, 2006

          XLNT Veterinary Care, Inc., a Delaware corporation (“Maker”), the
principal office of which is located at 15466 Los Gatos Blvd. #109-352, Los
Gatos, California 95032, for value received hereby promises to pay to the order
of ___________ (“Payee”), at the address of the Payee of record as it appears on
the books of Maker, or at any other place that Payee designates by notice to
Maker, in United States Dollars, the sum of One-Hundred Sixty-Six-Thousand, Six
Hundred Sixty Six & 67/100 Dollars ($166,666.67) (the “Principal Amount”), plus
simple non-compounding interest on the unpaid principal balance at the rate of
Eight Percent (8%) per annum (the “Stated Rate”) from the date of this
Convertible Promissory Note until the outstanding principal balance is paid in
full. This Convertible Promissory Note is one of the “Convertible Notes”
referenced in the Stock Purchase Agreement, dated as of August 31, 2006, by and
among Maker, Payee and the other parties signatory thereto (the “Purchase
Agreement”), and is issued pursuant to the Purchase Agreement. Principal and
interest shall be paid on the terms and conditions set forth below. Terms not
defined herein shall be as defined in the Purchase Agreement.

Section 1. Payments

                    (a) Principal and Interest. Interest payments on the
Principal Amount outstanding shall be payable in quarterly installments,
commencing on January 1, 2007 and payable on the first day of each quarter
thereafter until the Principal Amount and all accrued but unpaid interest shall
have been paid in full. All outstanding principal shall be due and payable on
the fifth anniversary of the date of this Convertible Promissory Note (the
“Maturity Date”). If any Event of Default (as defined in Section 7) occurs,
interest on the outstanding Principal Amount shall accrue from the date of the
Event of Default at the rate of five percent (5%) above the Stated Rate per
annum (the “Default Rate”). All interest payable hereunder shall be calculated
on the basis of twelve thirty-day months over a year of 360 days. If any payment
date falls on a Saturday, Sunday or federal bank holiday, such payment shall be
due an payable on the next succeeding business day.

                    (b) Payments. This Convertible Promissory Note may be-
prepaid in whole or in part, at any time, without premium or penalty, provided
that Maker has obtained Seller’s Prior written consent. No prepayment hereunder
or under Section 3 shall relieve Maker of any obligation to make any regularly
scheduled payment hereunder,

--------------------------------------------------------------------------------



                    (c) Method. All payments and other charges hereunder shall
be made in lawful currency of the United States of America and in immediately
available funds.

                    (d) Usury Limitation. Notwithstanding anything in this
Convertible Note to the contrary, to the extent the interest payments hereunder
or any provision hereof is subject to limitation by usury law, that portion of
the interest that is subject to and exceeds applicable usury law limitations
shall be forgiven,

Section 2. Conversion

 

 

 

          2.1 Mechanics. In lieu of repayment of this Convertible Note as
provided herein, Payee shall have the right, at Payee’s option, at any time
after 120 days from the date of this Convertible Note, to convert all but not
less than all of this Note into such number of fully paid and non-assessable
shares of common stock, par value $0001 per share of Maker (the “Common Stock”),
as provided for herein. Payee may exercise the conversion right by giving
written notice (the “Conversion Notice”) to Maker of the exercise of such right
and stating the name(s) in which the stock certificate(s) are to be issued with
the addresses for delivery of such certificates. The Conversion Notice shall be
accompanied by this Note. The number of shares of Common Stack that shall be
issued upon conversion of the Convertible Note shall be equal to the outstanding
principal less any purchase price adjustment made pursuant to Section 13 of the
Purchase Agreement and all accrued interest thereon (the “Note Amount”) divided
by the Conversion Price in effect on the date or the Conversion Notice.

 

 

 

          2.2 Conversion Price. On the date of this Convertible Note and until
such time an Adjustment (as defined below) shall occur. the “Conversion Price”
shall be $5.00 per share, If, after the date of this Convertible Note, the
Company issues Additional Common Stock (as defined below) at a per share prices
of less than $4.00 per share (each such issue, including issuances of Common
Stock for no consideration, a “Dilution”), then the Conversion Price shall be
adjusted (each such adjustment, an “Adjustment”), concurrently with such issue,
to a price (calculated to the nearest cent) determined by multiplying such
Conversion Price by a fraction, the numerator of which shall be the number of
shares of Common Stock outstanding ‘immediately prior to such issue plus the
number of shares of Common Stock which the aggregate consideration received by
Maker for the total number of shares of Additional Common Stock so issued would
purchase at such Conversion Price; and the denominator of which shall be the
number of shares of Common Stock outstanding immediately prior to such issue
plus the number of such shares of Additional Common Stock so issued. For the
purpose of calculating Dilutions, shares of Common Stock issued as part of a
stock dividend, stock split or similar distribution of shares of capital stock
of Maker shall be deemed to have been issued without consideration, and the
Conversion Price shall be decreased such that Payee will receive the same
aggregate percentage interest of the Common Stock as Payee would have received
if all such combinations had not taken place; provided, however, that in the
event of a reverse stock split or similar combination of shares o capital stock
of Maker, the Conversion Price shall be increased such that Payee will receive
the same aggregate percentage interest of the Common Stock as Payee would have
received if all such combinations had not taken place. For the purposes of this
Convertible Note, the

- 2 -

--------------------------------------------------------------------------------



 

 

 

term “Additional Common Stock” shall mean all shares of Common Stock issued by
Maker after the date of this Convertible Note, except for the 19,500,000 shares
of XLNT outstanding on a fully diluted basis, established as the base of
existing shares for purposes of this Agreement.

Section 3. Accelerated Payment of Principal. If Maker has not elected to
exercise its conversion rights described in Section 2 by the third anniversary
of this Convertible Note, Maker shall have the option to demand prepayment of
the Principal Amount as follows:

 

 

 

          3.1 On or after the third anniversary of this Convertible Note, twenty
percent (20%) of the original Principal Amount shall be payable within 10 days
after written request therefor, together with all accrued interest thereon; and

 

 

 

          3.2 On or after the fourth anniversary of this Convertible Note, an
additional twenty percent (20%) of the original Principal Amount shall be
payable within 10 days after written request therefor, together with all accrued
interest thereon.

 

 

 

          3.3 Any remaining Principal Amount shall be payable on the Maturity
Date.

Section 4. Security. This Convertible Note is secured pursuant to a Stock Pledge
and Security Agreement by Maker for the benefit of Payee of even date herewith.

Section 5. Right to Set-Off. In the event Maker has the right to effect a
purchase price adjustment under Section 1.3 of the Purchase Agreement, Maker
shall have the right to first, decrease the outstanding Principal Amount owing
under each of the Seller Notes on a pro rata basis, and then to decrease the
outstanding Principal Amount owing under each of the Convertible Notes on a pro
rata basis.

Section 6. Securities Representation. By accepting this Convertible Note, Payee
hereby confirms and acknowledges that the shares of Common Stock into which the
Convertible Note may be converted have not been registered, nor is Maker under
any obligation to register such shares in the future, under (i) the Securities
Act of 1933, as amended (the “Securities Act”) inasmuch as they are being issued
pursuant to an exemption from registration granted under Section 4(2) of the
Securities Act and Regulation D promulgated thereunder relating to transactions
not involving any public offering, (ii) the California Corporate Securities Laws
of 1968 (the “California Law”), or (iii) any other applicable securities laws,
and that Maker’s reliance on such exemption or related exemptions is predicated
in part on the following representations and agreements made to Maker by Payee,
which, by accepting this Convertible Note, Payee hereby confirms and
acknowledges:

 

 

 

          6.1 Payee is acquiring the Convertible Note and any Common Stock for
investment for his or her own account and not with a view to or for sale in
connection with any distribution and resale thereof, with no intention of
distributing or reselling the same, and Payee is not aware of any particular
occasion, event, or circumstance upon the occurrence or happening of which he or
she intends to dispose of such shares;

 

 

 

          6.2 Payee is (i) an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act, (ii) a “qualified purchaser” within the
meaning of

- 3 -

--------------------------------------------------------------------------------



 

 

 

Section 25102(n)(2) of the California Law, and (iii) has such knowledge and
experience in financial and business matters that he or she is capable of
evaluating the merits and risks with regard to the Convertible Note and the
Common Stock;

 

 

 

          6.3 Payee is aware that the Convertible Note and the Common Stock
constitute “restricted,” “letter,” or “investment” securities, and Payee by
reason of his or her business or financial experience has the capacity to
protect his own interests with regard to the Convertible Note and the Common
Stock; and

 

 

 

          6.4 Payee agrees not to sell, transfer, assign, pledge, hypothecate,
or otherwise dispose of the Convertible Note, or any shares of Common Stock
received in conversion of the Convertible Note, without either (i) registration
under the Securities Act, the California Law, and any other applicable
securities laws, or (ii) an opinion of counsel reasonably satisfactory to Maher
that the transaction by which such shares are proposed to be disposed of is
exempt from the Securities Act, the California Law and any other applicable
securities laws, and acknowledges that Maker will place a legend on the
certificates representing such shares substantially to such effect concerning
these restrictions.

Section 7. Representations and Warranties. This Convertible Note has been duly
executed and delivered by Maker, constitutes Maker’s valid and legally binding
obligation and is enforceable in accordance with its terms against Maker. The
execution, delivery and performance of this Convertible Note and the
consummation of the transaction contemplated thereby will not, with or without
the giving of notice or the lapse of time, (a) violate any material law
applicable to Maker, (b) violate any judgment, writ, injunction or order of any
court or governmental body or officer applicable to Maker, nor (c) violate or
result in the breach of any material agreement to which Maker is a party. No
consent, approval, license, permit or other authorization of any third party or
any governmental body or officer is required for the valid and lawful execution
and delivery of this Convertible Note.

Section 8. Default

 

 

 

          8.1 Events of Default. Each of the following shall constitute an Event
of Default hereunder:

                    (a) Failure of Maker to make any payment of principal or
interest under this Note, under any other Convertible Note, or under any Seller
Note within three (3) days of the due date;

                    (b) Failure of Maker to make any other payment due hereunder
or under any other Convertible Note, Seller Note, the Purchase Agreement, the
Security Agreement. the Lease, or the Employment Agreements (collectively, the
“Transaction Documents”) within seven (7) days of the due date;

                    (c) Any representation or warranty made herein or under the
other Transaction. Documents or in any statement, report, certificate, opinion,
financial statement or other document furnished or to be furnished in connection
with the Transaction Documents shall be false or misleading in any material
respect.

- 4 -

--------------------------------------------------------------------------------



                    (d) Failure of Maker or any other person to observe or
perform any warranty, covenant, condition or agreement to be observed or
performed by Maker or such other person under the Transaction Documents.

                    (e) Maker or Grantor defaults with respect to any
indebtedness to any person or with respect to any lien or document securing any
indebtedness.

                    (f) Maker or Grantor commits a material default under any
other agreement, instrument or document.

                    (g) Maker or Grantor shall (i) admit in writing its
insolvency or its inability to pay its debts as they mature, (ii) make a general
assignment for the benefit of creditors, (iii) commence a case under or
otherwise seek to take advantage of any bankruptcy, reorganization, insolvency,
readjustment of debt, dissolution or liquidation law, statute or proceeding, or
(iv) by any act indicate its consent to, approval of or acquiescence in any such
proceeding or the appointment of any receiver of or trustee for Maker or Grantor
or a substantial part of its property, or suffer any such receivership,
trusteeship or proceeding to continue undismissed for a period of 60 days.

                    (h) Maker or Grantor shall become a debtor in any case under
any chapter of the United States Bankruptcy Code.

                    (i) Maker or Grantor shall be or become insolvent or unable
to pay its debts as they mature.

                    (j) Dissolution of, or entry of any order, judgment or
decree for the dissolution of Maker or Grantor.

                    (k) Injunction or restraint of Maker or Grantor in any
manner from conducting its business in whole or in part.

                    (l) Any material assets of Maker or Grantor shall be
attached, levied upon, seized or repossessed or come into the possession of a
trustee, receiver or other custodian.

                    (m) Maker or Grantor shall undergo any Change in Control, as
defined hereinafter.

 

 

 

          8.2 Change in Control. For purposes hereof, “Change in Control” shall
mean (a) any sale or transfer of all or substantially all of the assets of Maker
or Grantor in one transaction or in a series of transactions; or (b) Maker fails
to beneficially own more than 50% of the voting stock of Grantor, unless Maker
is the surviving entity in a stock for stock merger with a public company.

 

 

 

          8.3 Collection Costs. On any default by Maker, Payee shall be entitled
to recover from Maker all costs of collection and enforcement, including,
without limitation, reasonable attorneys’ fees and costs.

- 5 -

--------------------------------------------------------------------------------



 

 

 

          8.4 Rights and Remedies. Upon and after the occurrence of an Event of
Default, Payee may, without notice or demand, exercise in any jurisdiction in
which enforcement hereof is sought, the following rights and remedies, in
addition to the rights and remedies available to Payee under the Security
Agreement and the other Transaction Documents, and all other rights and remedies
available at law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently:

                    (a) Declare the Convertible Note, all interest accrued and
unpaid thereon and all other Obligations to be immediately due and payable and
the same shall thereupon become immediately due and payable without presentment,
demand for payment, protest or notice of any kind, all of which Maker hereby
expressly waives.

                    (b) Institute any proceeding or proceedings to enforce the
Obligations.

Section 9. Waiver of Protest. Maker and all endorsers, guarantors and sureties
severally waive protest, presentment, demand and notice of protest on any
default and of any nonpayment under this Convertible Note, and they agree to and
waive notice of any renewal of this Convertible Note or any extension,
acceleration, postponement of the time of payment or any other indulgences.

Section 10. Governing Law and Forum. The internal laws of the State of
California (irrespective of its choice of law principles) will govern the
validity of this Convertible Note, the construction of its terms, and the
interpretation and enforcement of the rights and duties of the parties hereto.
Each of the Maker and Payee hereby irrevocably submits to the jurisdiction of
any California state or federal court sitting in the County of Los Angeles in
respect of any suit, action or proceeding arising out of or relating to this
Convertible Note, and irrevocably accepts for itself and in respect of its
property, generally and unconditionally, jurisdiction of the aforesaid courts.

Section 11. Waiver of Jury Trial. Each of Maker and Payee hereby irrevocably
waives, to the fullest extent such party may effectively do so under applicable
law, trial by jury and any objection that such party may now or hereafter have
to the laying of venue of any such suit, action or proceeding brought in any
such court and any claim that such suit, action or proceeding has been brought
in an inconvenient forum.

Section 12. Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Convertible Note
shall be in writing and shall be deemed to have been duly given if delivered in
person or mailed, certified or registered mail with postage prepaid, or sent by
facsimile as follows:

 

 

 

 

 

 

Payee:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 6 -

--------------------------------------------------------------------------------



 

 

 

 

Maker: 

XLNT Veterinary Care, Inc.
5466 Los Gatos Blvd. #109-352
Los Gatos, California 95032
Attn: President

or to such other person or address as any party shall specify by notice in
writing to each of the other parties. All such notices, requests, demands,
waivers and communications shall be deemed to have been received on the date of
delivery unless mailed, in which ease on the seventh business. day after the
mailing thereof except for a notice of a change of address, which shall be
effective only upon receipt thereof.

Section 13. Amendment. No change or modification of this Convertible Note will
be valid or binding unless such change or modification is in writing and signed
by or on behalf of each of Maker and Payee.

Section 14. Assignability. By accepting this Convertible Note, Payee hereby
confirms that he or she shall not assign his or her rights and obligations under
this Convertible Note to any third party,

Section 15. Successors and Assigns. This Convertible Note shall inure to the
benefit of and bind the parties hereto and their respective successors, assigns,
heirs, executors and administrators.

Section 16. Severability. If any part of this Convertible Note is determined to
be illegal or unenforceable, all other parts shall remain in effect.

Section 17. No Waiver. No single or partial exercise of any power hereunder
shall preclude other or further exercise thereof or the exercise of any other
power. No delay or omission on the part of the holder hereof in exercising any
right hereunder shall operate as a waiver of such right or of any other right
under this Convertible Note, No acceptance of a past due installment or
indulgence granted from time to time shall be construed to be a waiver of the
right to insist upon prompt payment thereafter or to preclude the exercise of
any other rights which Payee may have.

          IN WITNESS WHEREOF, Maker has signed and delivered this Convertible
Promissory Note effective as of the date first set forth above.

 

 

 

 

MAKER:

 

 

 

 

XLNT VETERINARY CARE, INC

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

- 7 -

--------------------------------------------------------------------------------